Citation Nr: 1434509	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for pulmonary residuals of a shell fragment wound to the chest with a history of pleuritis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for muscle injury and neuralgia of the thorax as residual to a shell fragment wound to the chest, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The June 2009 rating decision denied a rating in excess of 20 percent for residuals of a shell fragment wound to the chest with a history of pleuritis, denied a rating in excess of 10 percent for neuralgia of the thorax, and denied a TDIU.  The Veteran perfected appeals for all of these claims.

In the course of the Veteran's appeal, a March 2011 rating decision increased the rating for the Veteran's residuals of a shell fragment wound to the chest with a history of pleuritis to 30 percent, effective July 21, 2008.  Since the RO did not assign the maximum possible disability rating, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his April 2011 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board at his local RO.  He was scheduled for an April 2014 Travel Board hearing, but he withdrew this request in March 2014.  This request is therefore deemed to have been withdrawn. 

The Board has recharacterized the issue of entitlement to an increased evaluation for neuralgia of the thorax as residual to a shell fragment wound to the chest as reflected on the first page above, as the Veteran's disability rating had been changed by the RO to a muscle injury rating.  Because this issue started as an increased rating claim for neuralgia and has been reassigned a rating for muscle injury, the Board finds that both muscle injury and neurologic manifestations of the shrapnel wound injury are properly on appeal.

The Board has also recharacterized the first issue listed above to expressly reflect that it pertains to the Veteran's pulmonary symptomatology.

The issues of entitlement to increased ratings for scar fragment wounds of the left thigh and for "incisional hernia in abdominal scar" have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an increased evaluation for muscle injury and neuralgia of the thorax as residual to a shell fragment wound to the chest and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's pulmonary residuals of a shell fragment wound to the chest with a history of pleuritis are manifested by diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)) of 65 percent of the predicted value.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 percent for pulmonary residuals of a shell fragment wound to the chest with a history of pleuritis have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Code 6843 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a September 2008 evidentiary development letter, issued prior to the initial adjudication of the Veteran's claim in June 2009, in which the RO advised the appellant of the evidence needed to substantiate his increased rating claim.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records, private medical records, and his Social Security Administration (SSA) Records.  

The RO arranged for the Veteran to undergo VA examinations in March 2009 and August 2011.  The Board finds that the resulting reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the case at hand, the Veteran has claimed entitlement to a rating in excess of 30 percent for pulmonary residuals of a shell fragment wound to the chest with a history of pleuritis.  This disability is currently rated as traumatic chest wall defect under 38 C.F.R. § 4.73, Diagnostic Code 6843 (2013).

Diagnostic Code 6843 assigns a 30 percent rating when the forced expiratory volume in one second (FEV-1) is 56 to 70 percent of the predicted value, or the FEV-1/forced vital capacity (FVC) ratio is 56 to 70 percent, or the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)) is 56 to 65 percent of the predicted value.  It assigns a 60 percent rating when the FEV-1 or the DLCO(SB) is 40 to 55 percent of the predicted value, or the FEV-1/FVC ratio is 40 to 55 percent, or the maximum oxygen consumption is 15 to 20 milliliters per kilogram per minute (with cardiorespiratory limit).   It assigns a 100 percent rating when the FEV-1 or the DLCO(SB) is less than 40 percent of the predicted value or the FEV-1/FVC ratio is less than 40 percent, or maximum exercise capacity is less than 15 milliliters per kilogram per minute of oxygen consumption (with cardiac or respiratory limitation), or there is cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or the individual requires outpatient oxygen therapy.  

A pulmonary function test was performed during the Veteran's March 2009 VA general medical examination.  The examination report notes FEV-1/FVC of 71 percent and DLCO of 65 percent.  

The August 2011 VA respiratory examination report notes that the Veteran has reported he has had continued problems breathing since his March 2009 VA examination.  He reported having continued chest wall discomfort with routine breathing and chest wall motion.  He reported that it feels as if the pain is coming from the lungs themselves.  It was noted that the Veteran has dyspnea on moderate exertion.  He endorsed pain or discomfort on exertion.  It was noted that the Veteran has no history of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or respiratory failure.

On pulmonary examination, there was mild end expiratory wheezing in the left upper posterior lobe and the right posterior lower lobe.  There were decreased sounds on the right side.  The Veteran declined another pulmonary function test because he reported that the March 2009 test caused his lungs to spasm.  There was no evidence of congestive heart failure or pulmonary hypertension.  The examiner diagnosed mild paraseptal emphysema, retained small fragment in the right lower lung lobe, and minimal parenchymal scarring in the right lung base.  Because of these diagnoses, it was noted that the Veteran has pain and lacks stamina.  These disabilities were noted to have a mild effect on the Veteran's ability to do chores and moderate effects on exercise, sports, and recreation.  

Based on the above, the Board finds that a rating in excess of the current 30 percent for pulmonary residuals of a shell fragment wound to the chest with a history of pleuritis is not warranted.  The Board notes that the record does not contain FEV-1, FEV-1/FVC, DLCO(SB), maximum oxygen consumption, or maximum exercise capacity readings that satisfy the criteria for a rating of 60 percent or higher.  Furthermore, none of the conditions that are noted in the 100 percent rating criteria (cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the individual requires outpatient oxygen therapy) appears in the evidence of record.  

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a rating in excess of 30 percent for residuals of a shell fragment wound to the chest with a history of pleuritis must be denied.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Based on the above, the Board finds that the first Thun criteria is satisfied in this case, as the Board finds that this disability presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Specifically, the Board notes that the applicable rating criteria of 38 C.F.R. § 4.97, Diagnostic Code 6843 do not contemplate the Veteran's reported muscle spasm following his March 2009 pulmonary function test. 

The Board finds, however, that the second Thun step is not satisfied, as the Veteran's disability picture does not exhibit other related factors such as those provided by the regulation as "governing norms."  "Governing norms" include "marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

Specifically, the evidence of record does not reflect marked interference with employment, as the Veteran was not employed during the period on appeal and have made no indication that this unemployment is due to his pulmonary symptomatology, or frequent periods of hospitalization.  As a matter of fact, the record demonstrates that the Veteran has not been hospitalized for this disability during the period on appeal. 

In short, the Veteran has not alleged, and the record does not demonstrate, that his service-connected pulmonary residuals of a shell fragment wound to the chest with a history of pleuritis have caused marked interference with employment and/or frequent hospitalizations.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for pulmonary residuals of a shell fragment wound to the chest with a history of pleuritis, currently evaluated as 30 percent disabling, is denied.


REMAND

The Veteran has also claimed entitlement to a rating in excess of 10 percent for neuralgia of the thorax as residual to a shell fragment wound to the chest.  Before the Board may properly rate this issue, it must be remanded to the RO for clarification and for a new examination.

The Board notes that this disability used to be rated under 38 C.F.R. § 4.124a, Diagnostic Code 8719, for neurologic manifestations.  However, this rating was changed to 38 C.F.R. § 4.71a, Diagnostic Code 5319, for muscle injury.  There is no explanation for this change in diagnostic code.  (The rating codesheet for a November 2004 rating decision lists the change in diagnostic code to Diagnostic Code 5319 but still only evaluates the Veteran under the criteria for Diagnostic Code 8719.)  

The Board further notes that the current muscle rating is assigned for injury to Muscle Group XIX, while the August 2011 VA examination report has indicated that Muscle Group XXI is the only muscle group that is affected.  

The Board has attempted to determine whether a separate or higher rating should be assigned based on neurologic impairment, but finds that the most recent neurologic examination that addresses the Veteran's thoracic symptomatology (as opposed to his right foot symptomatology) appears to be from August 2004.  The Board therefore finds it necessary to remand for a new examination to obtain up to date findings.

On remand, a new examination should be conducted that assesses the severity of any current muscular, orthopedic, neurologic, and skin symptomatology associated with the residuals of his in-service shell fragment wound.  

In evaluating the Veteran's claim, the RO should consider whether it is appropriate to reinstate a separate rating for neurologic disability pursuant to 38 C.F.R. § 3.957.  

The claim for TDIU is inextricably intertwined with the claim of entitlement to an increased rating for muscle injury and neuralgia of the thorax as residual to a shell fragment wound to the chest.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the muscle injury and neuralgia of the thorax as residual to a shell fragment wound to the chest claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

While this case is on remand, VA should obtain any outstanding VA medical records and associate these records with the claims file.  In addition, the Veteran should be given the opportunity to identify any relevant medical records, and all appropriate steps to obtain such records should be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for the disability at issue.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the nature and extent of his service-connected muscle injury and neuralgia of the thorax as residual to a shell fragment wound to the chest.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests or studies deemed necessary should be conducted, and all findings should be reported in detail.  

The examiner should respond to each of the following inquiries:

a.  Please described to the extent possible the nature and extent of the damage sustained as a result of the shrapnel wound injury.

b.  Please identify each muscle group that is currently affected and comment on the presence of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement for each muscle group affected.

c.  As to each muscle group currently affected, please also comment on the degree, if any, of loss of deep fasciae or muscle substance, diminution of endurance, atrophy, or impairment of muscle tone.

d.  If applicable, please describe the ranges of motion of any affected joints (to include the spine, if appropriate) and whether there is weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

e.  Does pain significantly limit functional ability during flare-ups or when an affected muscle group is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

f.  The examiner should note any neurological impairment, to include any such impairment in the thoracic region, that is attributable to the service-connected disability.  If such disability is found, please identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

g.  The examiner should also comment on the size and shape of any scars that are associated with the disability at issue, and note whether such scars are superficial or deep and if there is any limitation of motion due to such scars.

h.  The examiner should also describe the extent to which any neurologic disabilities that are associated with the shrapnel wound interfere with his ability to work, and must specifically determine whether the Veteran is unemployable due to his service-connected disabilities.

4.  After the development requested above has been completed, again review the record and readjudicate the appeal.  The RO must consider whether the previous 10 percent rating for neuralgia of the long thoracic nerve should be restored under 38 C.F.R. § 3.957.  The RO must also determine whether a rating is warranted for any muscle groups instead of or in addition to the currently-rated Diagnostic Code 5319.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


